Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8, 12-13, 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Klemenz [20180181382], further in view of Lui et al [20100223306]



Klemenz [20180181382] 
Teaches A method for running an applet, comprising:
 in response to issuing an applet to a host application [0014: “The functionality provided by cloud platform 100 can be utilized by customers of cloud platform 100 to develop and/or deploy software applications on cloud platform 100.”- application is deployed ], to determine a dynamic library referenced by the applet [ 0016: “central registry 120 includes atleast one persistent library bundle (PLB) such as PLB 130. In one embodiment, PLBs (e.g., 130) included in central registry 120 may be shared for downloading by multiple applications, both internal (developed and deployed on cloud platform 100) and external (developed and deployed outside of cloud platform 100).” and 0040: “code reuse is enabled for software modules/libraries required to provide persistence to store runtime data. This way, a portion of source code provided by a library can be executed multiple times and data of each execution can be accessed separately.” – file that can be used by multiple applications is a dynamic library and 0028: “at least one executable script is defined for the PLB. Scripts defined in a PLB describe operations to be performed during or upon the initial installation of the PLB in a corresponding application”- when there is corresponding library defined for library, library referenced for each application and 0026: “Artifacts in persistence description 160 may be assigned to a corresponding database schema whenapplication 140 is deployed on cloud platform 100”];
 loading the dynamic library referenced by the applet from a sandbox directory and/or an applet platform [0018: “installation service 135 is a cloud service provided by cloud platform 100.Installation service 135 is associated with central registry 120. Installation service 135 is configured to automatically install the specified PLBs to corresponding applications at applications' compilation.Installation service 135 automatically downloads the specified PLBs from central registry 120 to directories of the corresponding applications.  ”- corresponding applications which means that the application references to the particular library  0016: “In one embodiment, PLBs (e.g., 130)included in central registry 120 may be shared for downloading by multiple applications, both internal(developed and deployed on cloud platform 100) ….PLBs to be added to an application are specified during the development of the application” ]; and running, in response to a running instruction of the applet [0023: “A post installation (install) script is automatically executed upon completion of installation of a library that includes the post installation script. Thus, installation service 135 of cloud platform 100 can be instructed via the post install script152 to automatically perform various actions upon installation of PLB 150.”], 
a script code of the applet to call the dynamic library referenced by the applet [0018: “PLB 130 includes post install script 132. In one embodiment, post install script 132 defines one or more actions to be performed when installation of PLB 130 with an application (e.g., 140) is completed. When application 140 is compiled, installation service 135 may automatically download PLB 130 from central registry 120. Installation service 135 may install PLB 130 as part of application140”- the action defined is called and wherein the method is performed by a hardware processor [0043: “The computer system 600includes a processor 605 that executes software instructions or code stored on a computer readable storage medium 655 to perform the above-illustrated methods. The processor 605 can include a plurality of cores. The computer system 600 includes a media reader 640 to read the instructions from the computer readable storage medium 655 and store the instructions in storage 610” and 0022: “application modules 145 store PLB 150, among other modules of application 140. PLB 150 corresponds to PLB 130. PLB 130 is downloaded from central registry 120when application 140 is compiled. ”- the corresponding module has to be called and downloaded during compilation. and 0041: “These components may be written in a computer language corresponding to one or more programming languages such as, functional, declarative, procedural, object-oriented, lower level languages and the like. They may be linked to other components via various application programming interfaces and then compiled into one complete application for a server or a client.”] 

But does not explicitly teach reading configuration file 
Lui et al [20100223306] teaches reading configuration file [ 0005: “some applications only read concerned configuration files when they are launched…. Then, they act upon the currently launched application. Currently, the application configuration files mainly include the following types: a text file, that is, the application configuration files are compiled in a pure text form, and runtime dependent static/dynamic loading lib, that is, a subscriber dynamic link library (dll). As a change of dynamic link library also affects the corresponding application configuration files, the dynamic link library is also categorized to this kind of configuration file.”]
 It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Klemenz and Lui because both are directed toward reading library. Furthermore, Lui improves upon the teaching of Klemenz by being able to read configuration file which calls the dynamic library, such that the devices order of the call is determined in the configuration file for the efficiently performing function.


As to claim 3, 
Klemenz teaches the loading the dynamic library referenced by the applet from a sandbox directory and/or an applet platform comprises: determining, for each dynamic library referenced by the applet, whether the dynamic library is stored in the sandbox directory; and downloading synchronously a dynamic library of a latest version from the applet platform and loading the dynamic library of the latest version, if the dynamic library is not stored [0028: “For example, the description file can be a “package.json” file when the PLB is created in aNode.js® environment. In one embodiment, different applications reference different versions of thePLB. Thus, defining a current version of the PLB is a necessary step in process 200 to create the PLB.At 220, the version of the PLB is defined. Next, at 230, at least one executable script is defined for thePLB. Scripts defined in a PLB describe operations to be performed during or upon the initial installation of the PLB in a corresponding application. ” and 0020: “ In one embodiment, root directory 142 may not exist during development of application 140 and,therefore, may be automatically created when application 140 is compiled”]


As to claim 8, 
Klemenz teaches 8. The method according to claim 1, further comprising: determining, when a script code of a master page of the applet is run, a dynamic library referenced by a slave page of the applet, and pre-downloading the dynamic library referenced by the slave page from the applet platform [0019: “ When application 140 is compiled, pre-defined dependencies (e.g., PLB 130) may be automatically downloaded from central registry 120 and installed to a directory of application 140.” And 0037: “ 

In one embodiment, the application directory that stores the downloaded versions of the predefined PLBs and libraries and the persistence description directory are subdirectories of a main (root) directory of the application.”- predefined or referenced library is preloaded i.e. downloaded and stored on the director. The application is slave page and the cloud platform which it is downloaded is equivalent to master page.].

As to claim 12-13, 
Combination of Klemenz and Lui et al teach this claim according to the reasoning set forth in claim 1-2 supra
As to claim 20, 
Combination of Klemenz and Lui et al teach this claim according to the reasoning set forth in claim 1 supra.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Klemenz [20180181382], further in view of Lui et al [20100223306], further in view of DEVINE [20030041263]   


As to claim 2, 
Combination of Klemenz and Lui teach the before the configuration file is read to determine the dynamic library referenced by the applet but do not explicitly teach performing a signing and a security verification on the applet.
However, DEVINE [20030041263] teaches   performing a signing and a security verification on the applet [0102: “The browser type is also communicated to assist the enterprise in determining how the Java common objects should be downloaded. Netscape Communicator.TM. and HotJava.TM. download Java objects in one or more JAR files, while Microsoft Explorer presently uses CAB files for the same purpose. Microsoft CAB (cabinet) files are equivalent to JAR files. The CAB files are used in the preferred embodiment of the invention for two reasons. First, for convenience in downloading class files so that they are locally resident on the PC. The browser tools, common objects and application class files are zipped up and downloaded to the java trusted library directory. Only trusted, i.e. signed, applets can make use of these class files. Secondly, signing an applet, and obtaining permission from the user, enables the Java objects to break out of the "sandbox" and get around Java security restrictions, and enable local disk and file access and system I/O such as printing”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Klemenz and Lui with Devine because all are directed toward library download. Furthermore, Devine improves upon Klemenz and Lui by being able to verifying and signing the applet such that system remains out of the security threat.


Allowable Subject Matter
Claim 4-7, 9-11, 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187